Order entered May 11, 2016




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-16-00259-CV

                         IN THE INTEREST OF A.R.R., A CHILD

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-14-11946

                                           ORDER
       Although ordered to file the reporter’s record by May 4, 2016, court reporter Donna

Kindle has failed to do so. Accordingly, we again ORDER Ms. Kindle to file the record. The

record shall be filed without pre-payment of costs no later than May 23, 2016. No extensions

will be granted absent exigent circumstances.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE